Citation Nr: 1011880	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  05-37 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Service connection for paroxysmal atrial fibrillation, 
claimed as secondary to the Veteran's service-connected 
asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1953 to October 
1953, from April 1955 to April 1959, and from May 1959 to 
October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified in January 2008 before 
the undersigned Veterans Law Judge at a Travel Board hearing 
at the RO; a transcript is of record.

In a September 2008 decision, the Board denied entitlement to 
service connection for paroxysmal atrial fibrillation, 
claimed as secondary to service-connected asbestosis.  The 
Veteran subsequently appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
that case was pending at the Court, the Veteran's attorney 
and the VA Office of the General Counsel filed a joint motion 
to vacate the Board's decision and remand the Veteran's claim 
for readjudication.  In a November 2009 Order, the Court 
granted the motion, vacated the Board's September 2008 
decision, and remanded this case to the Board for 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for paroxysmal 
atrial fibrillation, claimed as secondary to service-
connected asbestosis. 

Review of the record shows that at July 2004 VA treatment, 
the Veteran was diagnosed with paroxysmal atrial 
fibrillation, noted as most likely due to underlying lung 
disease.  At that time, he had been admitted to the hospital 
for an exacerbation of his existing chronic obstructive 
pulmonary disease (COPD), and an echocardiogram had revealed 
atrial fibrillation with rapid ventricular response.  At 
August 2004 VA treatment, he was diagnosed with hypoxia of 
multifaceted etiology, including mild obstructive COPD and 
asbestosis.

R.L., M.D., a VA physician, wrote in July 2004 that the 
Veteran's paroxysmal atrial fibrillation was most likely due 
to his underlying lung disease.  Dr. L wrote in October 2004 
that the Veteran's cardiac condition of paroxysmal atrial 
fibrillation was likely related to his underlying COPD.

R.A.R., M.D., a VA physician, wrote in November 2006 that a 
July 2004 CT scan clearly showed pleural plaques.  Dr. R 
noted that, since it takes some time to develop pleural 
plaques after asbestos exposure, the asbestos exposure 
clearly proceeded the atrial fibrillation.  In addition, Dr. 
R felt that the Veteran had a combination of COPD and 
asbestosis.

In November 2006, the Veteran was afforded a VA examination 
to determine whether his paroxysmal atrial fibrillation is 
secondary to his service-connected asbestosis.  After 
examining the Veteran and reviewing his claims file, the VA 
examiner opined that his paroxysmal atrial fibrillation is 
most likely caused by hypoxemia.  The examiner stated, 
however, that it would be speculative to render an opinion as 
to how much of the Veteran's hypoxemia is secondary to 
asbestosis, as opposed to COPD.  The examiner noted the 
Veteran's diagnoses of COPD and asbestosis, and also noted 
there was evidence of record which suggested that the Veteran 
had coronary artery disease, which is a known cause of atrial 
fibrillation.  As for the Veteran's COPD, the examiner felt 
that it was most likely secondary to cigarette smoking, but 
in view of the restrictive defect on spirometry, there likely 
was some interstitial process such as asbestosis.

The Board is unable to give probative value to Dr. L's 
opinion that the Veteran's current cardiac condition of 
paroxysmal atrial fibrillation is likely related to his 
underlying COPD, because he did not provide any reasoning for 
his opinion.  It has been held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account by 
the claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).  Furthermore, it is noted that the 
Veteran's COPD has not been found to be service connected.

The November 2006 VA examiner noted the Veteran's diagnoses 
of COPD and asbestosis, and also noted that there was 
evidence of record which suggested that the Veteran had 
coronary artery disease, which is a known cause of atrial 
fibrillation.  The examiner stated that it would be 
speculative to render an opinion as to how much of the 
Veterans hypoxemia is secondary to asbestosis as opposed to 
COPD.  We appreciate the VA examiner's comments, but must 
note that the U.S. Court of Appeals for Veterans Claims, in 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that 
once VA undertakes the effort to provide an examination it 
must obtain a fully adequate one.  Unfortunately, in the 
present case, the VA examiner did not state why it would be 
speculative to render an opinion as to how much of the 
Veteran's hypoxemia is secondary to asbestosis as opposed to 
COPD.  It is therefore necessary for the Veteran to have 
another VA examination in order to obtain an opinion on the 
etiology of his paroxysmal atrial fibrillation.  

In this regard, the Board notes that service connection may 
be granted on a secondary basis for a disability which, 
although it arose after service, is proximately due to or the 
result of a service-connected disability, on the basis that 
the later claimed disability was either caused or aggravated 
by the service-connected disability.  Where a service-
connected disability aggravates a non-service-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability which existed before the aggravation. 

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran provide 
sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence, 
not already of record, which pertains 
to the claim for service connection for 
paroxysmal atrial fibrillation, claimed 
as secondary to service-connected 
asbestosis.  Invite the Veteran to 
submit all pertinent evidence in his 
possession, and explain the types of 
evidence that it is his ultimate 
responsibility to submit.

2.	After all available records and/or 
responses from each contacted entity 
have been associated with the claims 
file, or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to 
undergo a VA examination to evaluate 
his paroxysmal atrial fibrillation.  
The claims file, to include a complete 
copy of this Remand, must be made 
available to the examiner, and the 
report of the examination should 
include discussion of the Veteran's 
service treatment records, documented 
medical history, and contentions 
regarding his claimed paroxysmal atrial 
fibrillation.

a.	All appropriate tests and studies 
and/or consultation(s) should be 
accomplished (with all findings made 
available to the examiner(s) prior to 
the completion of his or her report), 
and all clinical findings should be 
reported in detail.

b.	The examiner should state whether it is 
at least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that any current paroxysmal atrial 
fibrillation is causally related to or 
aggravated by his already service-
connected asbestosis, or whether such a 
causal or aggravation relationship to 
the asbestosis is unlikely (i.e., less 
than a 50/50 probability).

c.	In addition, the examiner should 
specifically state whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that any other disorder besides the 
Veteran's asbestosis which has caused 
or aggravated his paroxysmal atrial 
fibrillation, and, if so, whether it is 
at least as likely as not that any such 
disorder was incurred in or aggravated 
during service.

d.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

e.	Note:  The term "aggravation" is 
defined for legal purposes as a 
chronic, permanent worsening of the 
underlying condition, beyond its 
natural progression, versus a temporary 
flare-up of symptoms.  Aggravation will 
be established by determining the 
baseline level of severity of the non-
service-connected condition before the 
aggravation and deducting that baseline 
level, as well as any increase due to 
the natural progress of the condition, 
from the current level for which 
compensation is being claimed.

f.	If any question cannot be answered 
without resorting to speculation or 
conjecture, the examiner must so 
specify in the report, and provide a 
complete explanation as to why such 
question cannot be answered.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

